Citation Nr: 0943425	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-30 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from January 1964 
to November 1969.  He died in July 2005.  The appellant is 
his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision issued by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claim for service connection for the Veteran's 
cause of death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.  Information 
concerning the VCAA was provided to the appellant by 
correspondence dated in August 2005.  The Board finds, 
however, that a remedial notice should be provided as a 
result of the subsequent Court decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In addition, in a claim for Disability and Indemnity 
Compensation (DIC) benefits, VCAA notice requirements include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

Unfortunately, the August 2005 correspondence sent by RO did 
not notify the appellant of any of the elements required in 
Hupp.  Although the appellant's statements suggest that she 
had actual knowledge of requirements to substantiate her 
claim that the Veteran's service-connected diabetes mellitus 
and posttraumatic stress disorder (PTSD) contributed to his 
death, none of the statements received from the appellant or 
her representative showed that she had actual knowledge of 
the requirements to substantiate her claim based on a 
disability not yet service-connected.  Some of her statements 
generally assert that his heart disease was caused service, 
particularly exposure to herbicides (Agent Orange).  
Therefore, while the Board regrets the additional delay in 
deciding the claim, the case must be returned to the AMC/RO 
to ensure that the appellant receives a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
that includes an explanation of the evidence and information 
required to substantiate a DIC claim in accordance with Hupp.

At the time of his death in July 2005, the Veteran was 
service-connected for PTSD (rated as 70 percent disabling), 
type II diabetes mellitus (rated as 20 percent disabling), 
peripheral neuropathy of the right foot associated with type 
II diabetes mellitus (rated as 10 percent disabling), 
peripheral neuropathy of the left foot associated with type 
II diabetes mellitus (rated as 10 percent disabling), and 
nephritis associated with type II diabetes mellitus (rated as 
noncompensable).  In addition, he was awarded a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) based on the 70 percent 
rating for PTSD.

The appellant and her representative contend that the 
Veteran's PTSD and diabetes mellitus disabilities contributed 
to the cause of his death, and other statements from the 
appellant generally assert that his heart disease was caused 
by service, particularly exposure to herbicides (Agent 
Orange).  The Certificate of Death showed that the immediate 
cause of death was sudden death secondary to cardiac arrest 
due to or as a consequence of aortic stenosis and 
insufficiency.  Other significant conditions contributing to 
death, but not resulting in the underlying cause were listed 
as hyperlipidemia, alcohol abuse, and pacemaker [for chronic 
hiccups].  The Certificate of Death also showed that the 
Veteran died at the Berkshire Place Nursing Home.  Although 
the August 2005 RO letter requested a copy of the Veteran's 
final stay at the facility, the specific records from 
Berkshire Place Nursing Home have not been requested or 
obtained.  The AMC/RO should request those records.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should send the appellant 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as appropriate, and that 
includes (1) a statement of the 
conditions for which the Veteran was 
service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected in accordance with Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  

2.  The AMC/RO should contact the 
appellant and obtain the names and 
addresses of all medical care providers, 
VA and non-VA that treated the Veteran 
for his service-connected PTSD, diabetes 
mellitus, peripheral neuropathy, and 
nephritis and nonservice-connected aortic 
stenosis.  Of particular interest are the 
records from the Veteran's final stay at 
the Berkshire Place Nursing Home.  After 
the appellant has signed the appropriate 
releases, those records that have not 
already been obtained, should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
appellant, a notation to that effect 
should be inserted in the file.  The 
appellant and her representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow her the 
opportunity to obtain and submit those 
records for VA review. 

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal (entitlement to 
service connection for the cause of the 
Veteran's death) should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


